Per Curiam.
Respondent was admitted to practice by this Court in 2002. He maintains an office for the practice of immigration law in California. He was admitted to practice before the Federal Ninth Circuit bar in March 2004. Respondent is not admitted to the California bar.
By order filed July 17, 2007, the United States Court of Appeals for the Ninth Circuit suspended respondent from the practice of law in that court for a period of 18 months for conduct unbecoming a member of the bar for, among other things, failing to comply with that court’s rules.
Petitioner moves for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Having considered respondent’s papers in opposition to the motion and having heard respondent in mitigation, we conclude that the papers before us do not establish any of the available defenses to reciprocal discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
We further conclude that, under all of the circumstances presented and in the interest of justice, the appropriate measure of discipline by this Court is a censure of respondent.
Mercure, J.P., Spain, Carpinello, Mugglin and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.